Title: From Thomas Jefferson to Henry Dearborn, 20 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 20. 1802.
          
          Your favor of the 15th is recieved and I now return mr Bowdoin’s letter forwarded in it. his doctrine is unquestionably sound. I have enjoyed uninterrupted good health, the story of the five physicians notwithstanding. by this post I recieve the opinions of the Secretaries of the Treasury & navy as well as yours on the subject of our Barbary affairs. I had before asked & recieved that of the Secretary of state: but as his opinion does not go to all the points arising out of the others, and explanations by letter would lose us one if not two posts, I propose immediately on closing my mail by the post of this day, to set out to his house, so that definitive answers will go by the next post which will arrive at Washington on Tuesday the 24th at 8 P.M. the following is the arrangement of our posts.
          
          Friday and Tuesday at 7. P.M. leaves Washington
          Sunday & Thursday at noon arrives at Milton.
          Monday & Friday at 1. P.M. leaves Milton.
          Tuesday & Saturday at 8. P.M. arrives at Washington
          Accept assurances of my affectionate attachment & respect.
          
            Th: Jefferson
          
        